 



Exhibit 10.12
RELEASE AND SEPARATION AGREEMENT
     THIS RELEASE AND SEPARATION AGREEMENT (the “Agreement”) is made and entered
into as of this 24nd day of May, 2006, by and among OLD NATIONAL BANCORP (the
“Company”), an Indiana corporation, and MICHAEL R. HINTON (the “Executive”), a
resident of the State of Indiana.
W I T N E S S E T H:
     WHEREAS, the Executive had been employed as the Senior Executive Vice
President and Chief Operating Officer of the Company and as the Chairman and
Chief Executive Officer of Old National Bank (the “Bank”), a subsidiary of the
Company; and
     WHEREAS, the Executive resigned from such positions effective as of
April 13, 2006; and
     WHEREAS, the Company and the Executive desire to enter into this Agreement
to confirm their mutual understanding and agreement with respect to the
Executive’s separation from employment with the Company and its Affiliates (as
hereinafter defined).
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements and obligations contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:
     Section 1. Resignation.
     (a) The Executive resigned and ceased serving as the Senior Executive Vice
President and Chief Operating Officer of the Company and the Chairman and Chief
Executive Officer of the Bank and otherwise resigned as and ceased being an
employee of the Company and the Bank on April 13, 2006 (the “Effective Date”).
     (b) This Agreement constitutes the Executive’s resignation, effective as of
the Effective Date, as a director, officer and employee of, and from all other
positions with, each of the Affiliates. This Agreement also constitutes the
Executive’s resignation, effective as of the Effective Date, as a trustee,
administrator and fiduciary of, and from every other capacity with, each
employee benefit plan (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended) and each other plan, trust and other
arrangement or program of the Company or any of its Affiliates.
     (c) For purposes of this Agreement, the term “Affiliates” means all
subsidiaries, affiliates and related corporations or entities of the Company,
and all corporations and entities that directly or indirectly control, are
controlled by or under common control with the Company (and including all
predecessors, successors and assigns of each of the foregoing).

 



--------------------------------------------------------------------------------



 



     Section 2. Status of Severance Agreement. Except as provided in Sections 7
and 9 hereof, the Severance Agreement (the “Severance Agreement”) dated
January 1, 2005 by and between the Company and the Executive shall remain in
full force and effect in accordance with the provisions thereof. All other
severance or similar agreements, if any, between the Company or any of its
Affiliates and the Executive are hereby terminated, and the Executive hereby
waives, relinquishes and releases any and all payments, benefits, claims, rights
and remedies under such other agreements.
     Section 3. Status of Change of Control Agreement. The Change of Control
Agreement dated January 1, 2005 by and between the Company and the Executive and
all other change of control or similar agreements, if any, (collectively, the
“Control Agreements”) are hereby terminated effective as of the Effective Date.
The Executive understands and agrees that he has never been and shall not be
entitled to any payments, benefits or other amounts under any of the Control
Agreements, and the Executive hereby waives, relinquishes and releases any and
all payments, benefits, claims, rights and remedies under each of the Control
Agreements.
     Section 4. Status of Employee Benefit Plans.
     (a) Employee Pension Benefit Plans. The Executive’s participation and
eligibility to participate in, and all benefits or payments under, any and all
employee pension benefit plans (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended) sponsored or maintained by
the Company or any of its Affiliates shall terminate and cease as of the
Effective Date; provided, however, that the Executive shall receive all benefits
and payments to which he is entitled as of the Effective Date under such plans
in accordance with the provisions of such plans and applicable law.
     (b) Employee Welfare Benefit Plans. The Executive’s and his dependent’s
participation and eligibility to participate in, and all benefits or payments
under, any and all employee welfare benefit plans (as defined in Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended) and any and all
other plans, funds, programs or arrangements sponsored or maintained by the
Company or any of its Affiliates have terminated and ceased as of the Effective
Date or, with respect to participation in the Company’s Exclusive Provider
Organization Family Medical Plan (the “Company’s Medical Plan”), as of April 30,
2006; provided, however, that the Executive shall receive all benefits,
insurance and payments to which he was entitled as of the Effective Date or
April 30, 2006, as applicable, under such plans in accordance with the
provisions of such plans and applicable law. In this regard, in the event that
the Executive elects coverage for himself and/or his dependents under the
Company’s Medical Plan in accordance with the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Company shall reimburse, in a single lump sum
payment of Twenty-five Thousand Dollars ($25,000.00) within thirty (30) days
following the date of this Agreement, the Executive for the amount of the
premiums associated with such coverage for 18 months following the date of this
Agreement plus a Gross-up Payment (as hereinafter defined). In any event, the
Executive’s and his dependent’s coverage under the Company’s Medical Plan will
terminate and cease in accordance with COBRA laws and regulations.

2



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, the term “Gross-up Payment” means an
additional payment to the Executive in an amount equal to the income taxes
payable by the Executive relating to the reimbursement of the premiums
contemplated by this Subsection.
     (c) Other Plans. The Executive understands and agrees that, following the
earlier of the Effective Date or April 30, 2006, as provided in the applicable
plan, policy or program, neither the Executive nor any of his dependents are
covered under or participants in, or eligible for coverage under or
participation in, any life, accidental death or disability insurance policy and
any other policy, plan or program sponsored, maintained or offered by the
Company (other than the Company’s Medical Plan during the COBRA period specified
in Section 4(b) hereof). In this regard, the Executive hereby releases, waives
and relinquishes any and all benefits, payments, rights, claims and interests in
and to any and all life, accidental death, disability and other insurance
policies or programs and any and all other policies, plans or programs
sponsored, maintained or offered by the Company (other than under the Company’s
Medical Plan during the COBRA period specified in Section 4(b) hereof).
     (d) Retirement Status. The Executive understands and agrees that he has not
satisfied the requirements for retirement or early retirement under any employee
benefit pension plan, employee welfare benefit plan or other plan, fund, program
or arrangement sponsored or maintained by the Company or any of its Affiliates,
including, but not limited to, the Company’s retiree health insurance program
and the Company’s deferred compensation plan.
     Section 5. Status of Awards Under Short-Term Incentive Compensation Plan.
Any and all possible awards or payments to the Executive under the Company’s
Short-Term Incentive Compensation Plan and all other incentive, bonus or
compensation plans or arrangements of the Company (other than as provided in
Section 6 hereof) that were unearned or unpaid as of the Effective Date shall be
terminated and forfeited as of the Effective Date, and the Executive (and any
party claiming by or through the Executive) shall have no rights or claims
thereto.
     Section 6. Status of Awards Under 1999 Equity Incentive Plan. Any and all
outstanding awards to the Executive under the Company’s 1999 Equity Incentive
Plan (the “1999 Plan”) shall be treated as follows:
     (a) Stock Options. All outstanding and unexercised options to purchase
shares of common stock of the Company that were granted to the Executive prior
to January 1, 2006 and that are vested and exercisable as of the Effective Date
shall remain outstanding and subject to the terms and conditions of the
applicable executive stock option award agreement between the Company and the
Executive except that the options shall be exercisable for the maximum period
provided in each such agreement. Such stock option award agreements shall be
deemed amended in accordance with this Subsection as of the Effective Date, but
all other provisions of such agreements shall not be amended or modified in any
respect and shall remain binding upon the parties thereto and in full force and
effect in accordance with their respective terms (including, but not limited to,
the exercise prices stated therein).

3



--------------------------------------------------------------------------------



 



     All outstanding and unvested options to purchase shares of common stock of
the Company that were granted to the Executive on or after January 1, 2006 shall
be terminated and forfeited as of the Effective Date, and the Executive (and any
party claiming by or through the Executive) shall have no rights or claims
thereto.
     (b) Restricted Stock. All outstanding shares of performance based
restricted common stock of the Company that were granted to the Executive prior
to January 1, 2006 shall remain outstanding and subject to the terms and
conditions of the applicable restricted stock award agreement between the
Company and the Executive (including, but not limited to, all periods of
restriction and the requirement of achievement of all performance goals or
criteria relating to such shares). The period of restriction relating to the
3,900 shares of service based restricted common stock of the Company that were
granted to the Executive in February, 2006 shall be deemed to have lapsed on
June 1, 2006. Such restricted stock award agreements shall be deemed amended in
accordance with this Subsection as of the Effective Date, but all other
provisions of such agreements shall not be amended or modified in any respect
and shall remain binding upon the parties thereto and in full force and effect
in accordance with their respective terms (including, but not limited, any
periods of restriction stated therein).
     All outstanding shares of performance based restricted common stock of the
Company that were granted to the Executive on or after January 1, 2006 and that
are subject to the achievement of certain performance goals or criteria shall be
forfeited as of the Effective Date, and the Executive (and any party claiming by
or through the Executive) shall have no rights or claims thereto.
     (c) Applicable Law. The Company and the Executive shall comply with all
applicable securities and other laws, statutes, rules and regulations relating
to all stock options, shares of restricted common stock and other securities of
the Company, including, but not limited to, Section 16 of the Securities
Exchange Act of 1934, as amended.
     Section 7. Lump Sum Payment. Following receipt by the Company of this
Agreement and the Release (as hereinafter defined) duly executed by the
Executive and the expiration of all applicable waiting periods relating to the
Release, the Company shall within ten (10) days following the expiration of such
waiting periods pay to the Executive in immediately available funds a single
lump sum of $629,458, less all applicable withholding taxes. The Company and the
Executive hereby agree that the lump sum payment under this Section 7 shall be
in full satisfaction of the payment required under Section 3(c) of the Severance
Agreement, and the Executive hereby releases, waives and relinquishes any and
all rights, claims and interests in and to any payment under Section 3(c) of the
Severance Agreement.
     Section 8. Salary and Vacation Time. The Executive acknowledges and agrees
that the Company or the appropriate Affiliate has paid in full to the Executive
all salary and all accrued but unused vacation time earned by the Executive
through the Effective Date.
     Section 9. Release. In consideration of the amendments to the executive
stock option award agreements and restricted stock award agreements contemplated
by Section 6 hereof, the

4



--------------------------------------------------------------------------------



 



lump sum payment contemplated by Section 7 hereof and the other provisions of
this Agreement, the Executive shall execute and deliver to the Company the
release (the “Release”) in the form attached hereto as Exhibit A, which shall be
in lieu of the release required by the Severance Agreement.
     Section 10. Certain Other Matters.
     (a) No Employment Agreement. The Executive understands and agrees that, at
the time of his resignation, he was an employee-at-will of the Company and any
of the Affiliates and that he is not a party to any employment agreement with
the Company or any of the Affiliates. With respect to all other agreements
between the Company or any of its Affiliates and the Executive, the Executive
further understands and agrees that the Company has not breached or defaulted
under any of such agreements.
     (b) No Assignment. The Executive represents and agrees that he has not made
and shall not make any assignment or other transfer of any interest in any
claim, right, demand or action which he had, has or may have against the Company
or any of its Affiliates or against any of their respective directors, officers,
employees, managers, representatives or agents.
     (c) Cooperation. Upon the request of the Company or any of its Affiliates,
the Executive shall cooperate and make himself reasonably available at
appropriate times and places determined by the Company or any of its Affiliates
in connection with any claim, demand, action, suit, proceeding, examination,
investigation or litigation (regulatory or otherwise) by, against or affecting
the Company or any of its Affiliates. The Company or the appropriate Affiliate
shall reimburse the Executive for his reasonable out-of-pocket travel expenses
incurred in connection with the foregoing.
     (d) Memberships. All memberships (including, but not limited to,
memberships in any country clubs) that are in the name of the Company or any of
its Affiliates shall be retained by the Company or Affiliate and shall not be
used by the Executive subsequent to the Effective Date. Any memberships that are
personal to and in the name of the Executive may continue to be held as private
memberships in the Executive’s name, and the Company’s or any Affiliate’s
payment of any dues or other amounts with respect thereto shall cease as of the
Effective Date.
     Section 11. Miscellaneous.
     (a) Further Assurances. Each of the parties hereto shall do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged, and
delivered at any time and from time to time upon the request of the other party
hereto all such further acts, documents and writings as may be reasonably
required to effect any of the transactions contemplated by this Agreement.

5



--------------------------------------------------------------------------------



 



     (b) Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns, executors, representatives and heirs; provided, however, that neither
party hereto may assign this Agreement without the prior written consent of the
other party. Notwithstanding the foregoing, this Agreement may be assigned,
without the prior consent of the Executive, to any of the Affiliates or to a
successor of the Company (whether in connection with any merger, consolidation,
share exchange, combination, change in control, sale of substantially all stock,
assets or business, or similar transaction involving the Company or any of its
Affiliates) and, upon the Executive’s death, this Agreement shall inure to the
benefit of and be enforceable by the Executive’s executors, administrators,
representatives, heirs, distributees, devisees and legatees and all amounts
payable hereunder shall be paid to such persons or the estate of the Executive.
     (c) Waiver; Amendment. No provision or obligation of this Agreement may be
waived or discharged unless such waiver or discharge is agreed to in writing and
signed by the Company and the Executive. The waiver by any party hereto of a
breach of or noncompliance with any provision of this Agreement shall not
operate or be construed as a continuing waiver or a waiver of any other or
subsequent breach or noncompliance hereunder. This Agreement may be amended,
modified or supplemented only by a written agreement executed by the Company and
the Executive.
     (d) Headings. The headings in this Agreement have been inserted solely for
ease of reference and shall not be considered in the interpretation,
construction, or enforcement of this Agreement.
     (e) Severability. All provisions of this Agreement are severable from one
another. In case any one or more of the provisions (or any portion thereof)
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein.
     (f) Notice. Any notice, request, instruction or other document to be given
hereunder to any party shall be in writing and delivered by hand, facsimile
transmission, certified United States mail, return receipt requested, or other
form of receipted delivery, with all expenses of delivery prepaid, as follows:

         
 
  If to the Company:   Old National Bancorp
 
      Attention: Chief Legal Counsel
 
      One Main Street
 
      Evansville, Indiana 47708
 
      Telephone: (812) 464-1363
 
      Facsimile: (812) 468-0399

6



--------------------------------------------------------------------------------



 



         
 
  If to the Executive:   Michael R. Hinton
 
      10900 Browning Road
 
      Evansville, Indiana 47711

     (g) No Counterparts. This Agreement may not be executed in counterparts.
     (h) Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Indiana without reference to any choice or conflict of law provisions,
principles or rules thereof (whether of the State of Indiana or any other
jurisdiction) that would cause the application of any laws of any jurisdiction
other than the State of Indiana, except to the extent that the laws of the State
of Indiana are expressly preempted by Federal law. The Company and the Executive
hereby agree that all demands, claims, actions, suits, proceedings,
counterclaims and litigation relating to this Agreement shall be filed, tried
and litigated only in a state court for the State of Indiana located in
Evansville, Indiana or in the United States District Court for the Southern
District of Indiana, Evansville Division, located in Vanderburgh County,
Indiana. In connection with the foregoing, the parties hereto irrevocably
consent to the jurisdiction and venue of such courts and expressly waive any
claims or defenses of lack of jurisdiction of or proper venue by such courts.
THE COMPANY AND THE EXECUTIVE HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TO
THE MAXIMUM EXTENT PERMITTED BY LAW ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
DEMAND, CLAIM, ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
OTHERWISE RELATING TO THIS AGREEMENT.
     (i) Entire Agreement. This Agreement, the Severance Agreement and the
plans, programs, policies, arrangements and stock option and restricted stock
award agreements referenced herein constitute the entire understanding and
agreement between the parties hereto relating to the subject matter hereof and
thereof and supersede all other understandings, commitments, representations,
negotiations, contracts and agreements, whether oral or written, between the
parties hereto relating to the matters contemplated hereby or thereby. Neither
the Company nor any of its Affiliates are a party to or bound by any agreement
with the Executive other than this Agreement, the Severance Agreement, any stock
option and restricted stock award agreements and any documents pursuant to which
the Executive has a loan, trust or other banking transaction or relationship
with any of the Affiliates.
     (j) Construction. The rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. This Agreement shall be construed in
accordance with the fair meaning of its provisions and its language shall not be
strictly construed against, nor shall ambiguities be resolved against, any
party. Whenever in this Agreement a singular word is used, it also shall include
the plural wherever required by the context and vice-versa. All reference to the
masculine, feminine, or neuter genders shall include any other gender, as the
context requires.
     (k) Attorneys’ Fees. In the event of any demand, claim, suit, action,
proceeding or

7



--------------------------------------------------------------------------------



 



counterclaim with respect to any breach or attempted breach of this Agreement or
in any way arising out of or relating to this Agreement, the prevailing party
shall, in addition to such other relief as a court may award, be entitled to
recover its or his, as the case may be, reasonable attorneys’ fees, costs and
expenses from the non-prevailing party.
     (l) Review and Consultation. The Executive hereby acknowledges and agrees
that he (i) has read this Agreement in its entirety prior to executing it,
(ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such of his own attorneys, accountants and financial and other
advisors as he has deemed appropriate in connection with his execution of this
Agreement, and (iv) has executed this Agreement voluntarily. THE EXECUTIVE
HEREBY UNDERSTANDS AND AGREES THAT THIS AGREEMENT HAS BEEN PREPARED BY THE
COMPANY AND THAT HE HAS NOT RECEIVED ANY ADVICE, COUNSEL OR RECOMMENDATION WITH
RESPECT TO THIS AGREEMENT FROM THE COMPANY, ANY DIRECTOR, OFFICER OR EMPLOYEE OF
THE COMPANY OR ANY ATTORNEY, ACCOUNTANT OR ADVISOR FOR THE COMPANY.
     (m) Taxes. All federal, state, local and other taxes (including, but not
limited to, interest, fines and penalties) resulting from, imposed upon by
virtue of or relating to the transactions or the payments or benefits to the
Executive contemplated by or referenced in this Agreement shall be paid by the
Executive, other than payment by the Company of its portion of any employment
taxes or of the income taxes on the reimbursement of premiums contemplated by
Section 4(b) hereof.
     (n) Recitals. The recitals, premises and “Whereas” clauses contained on
page 1 of this Agreement are expressly incorporated into and made a part of this
Agreement.
     (o) No Admission. This Agreement shall not in any way be construed as an
admission by the Company of any act of discrimination or improper conduct
whatsoever against the Executive or any other person or of any other matter. The
Company specifically disclaims any liability to or discrimination against the
Executive or any other person on the part of itself and its directors, officers,
employees and agents.
     (p) Consideration. The Executive agrees that the Company’s execution of
this Agreement, the amendments to the executive stock option award agreements
and restricted stock award agreements contemplated by Section 6 hereof, the lump
sum payment contemplated by Section 7 hereof and the other obligations of the
Company hereunder are adequate consideration for the Release, the covenants of
the Executive set forth in the Severance Agreement and the other actions or
obligations of the Executive pursuant to this Agreement and the Severance
Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have made, entered into,
executed and delivered this Agreement as of the day and year first above
written.

                  /s/ Michael R. Hinton                   Michael R. Hinton    
 
                OLD NATIONAL BANCORP    
 
           
 
  By:   /s/ Allen R. Mounts
 
   
 
      Allen R. Mounts    
 
      Executive Vice President    
 
      Chief Human Resources Officer    

9



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE
Various local, state, and federal laws prohibit employment discrimination based
on age, sex, race, color, national origin, religion, disability, sexual
orientation, gender identity, and veteran status. These laws are enforced
through the Equal Employment Opportunity Commission (EEOC), the U.S. Department
of Labor, the Indiana Civil Rights Commission, and/or other similar state
entities, agencies or commissions. If you feel that your decision to enter into
the attached Release of All Claims was coerced or is discriminatory, you are
encouraged to speak with Allen Mounts (812-464-1411) or other appropriate Old
National Bancorp officials.
You should also discuss the language of this Release of All Claims with a lawyer
of your own choosing. In any event, you should thoroughly review and understand
the effect of this Release of All Claims before acting on it; therefore, please
take this Release of All Claims home and review it.
YOU MAY TAKE UP TO TWENTY-ONE (21) DAYS BEFORE SIGNING THIS RELEASE OF ALL
CLAIMS. YOU MAY REVOKE THIS RELEASE OF ALL CLAIMS BY DOING SO IN WRITING WITHIN
SEVEN (7) DAYS OF YOUR EXECUTING THIS RELEASE OF ALL CLAIMS AND BY
HAND-DELIVERING THE SAME TO OLD NATIONAL BANCORP’S GENERAL COUNSEL.
This Release of All Claims was presented to Michael R. Hinton on ___, 2006, and
you have until ___, 2006 to consider and execute this Release of All Claims.

         
Acknowledged by
   
 
       
 
  Executive   Date

     
 

     
cc:
  Personnel File
 
  Old National Bancorp — c/o EVP Human Resources

10



--------------------------------------------------------------------------------



 



RELEASE OF ALL CLAIMS
     FOR VALUABLE CONSIDERATION, including, but not limited to, the amendments
to the stock option award agreements and restricted stock award agreements
contemplated by Section 6 of that certain Release and Separation Agreement
entered into by and between the Executive and Old National Bancorp and dated
May 24, 2006 (the “Separation Agreement”), the lump sum payment to the Executive
contemplated by Section 7 of the Separation Agreement and other provisions of
the Separation Agreement, the Executive hereby enters into this Release of All
Claims (“Release”) in favor of Old National Bancorp (including all of its
subsidiary and affiliated companies) (the “Company”) and its agents as set forth
herein.
     1. The Executive releases, waives and discharges the Company and its Agents
(as defined below) from all rights and claims arising out of the Executive’s
employment relationship with the Company that are known or might be known on the
date of the execution of this Release, including but not limited to,
discrimination claims based on age, race, sex, religion, national origin,
disability, veterans status, sexual orientation, gender identity, or any other
claim of employment discrimination, including claims arising under the following
laws and amendments thereto, if any: the Civil Rights Act of 1866, 42 U.S.C. §
1981; Title VII of the Civil Rights Act of 1964; the Americans with Disabilities
Act; the Age Discrimination in Employment Act of 1967; the Federal
Rehabilitation Act of 1973; the Family and Medical Leave Act; the Older Workers
Benefit Protection Act; the Employee Retirement Income Security Act of 1974; the
Indiana Civil Rights Act; the Indiana Wage Payment and Wage Claims Acts; any
Federal or State wage and hour laws; all other similar Federal, State or local
statutes or regulations; and all tort or contract claims, including, but not
limited to, breach of contract, breach of good faith and fair dealing,
infliction of emotional distress, and wrongful termination or discharge.
     2. The Executive further acknowledges that the Company has advised the
Executive to consult with an attorney of the Executive’s own choosing and that
he has had ample time and adequate opportunity to thoroughly discuss all aspects
of this Release with legal counsel prior to executing this Release.
     3. The Executive agrees that the Executive is signing this Release of his
own free will and is not signing under duress.
     4. In the event the Executive is forty (40) years of age or older, the
Executive acknowledges that the Executive has been given a period of twenty-one
(21) days to review and consider a draft of this Release in substantially the
form of the copy now being executed, and has carefully considered the terms of
this Release. The Executive understands that the Executive may use as much or
all of the twenty-one (21) day period as the Executive wishes prior to signing,
and the Executive has done so.

11



--------------------------------------------------------------------------------



 



     5. In the event the Executive is forty (40) years of age or older, the
Executive has been advised and understands that the Executive may revoke this
Release within seven (7) days after acceptance. ANY REVOCATION MUST BE IN
WRITING AND HAND-DELIVERED TO:
Old National Bancorp
Attn: General Counsel
One Main Street, 8th Floor
Evansville, Indiana 47708
NO LATER THAN BY CLOSE OF BUSINESS ON THE SEVENTH (7TH) DAY FOLLOWING THE DATE
OF EXECUTION OF THIS RELEASE.
     6. The “Company and its agents,” as used in this Release, means the
Company; its subsidiary, affiliated, or related entities; their predecessors,
successors and assigns; and the directors, officers, managers, supervisors,
employees, representatives, servants, agents and attorneys of the entities above
described; and all persons acting, through, under or in concert with any of
them.
     7. The Executive agrees to refrain from voicing any criticism of the
Company and its Agents which is intended to harm the reputation, goodwill, or
commercial interests of the Company and its Agents. Similarly, the Company and
its Agents agree to refrain from voicing any criticism of the Executive which is
intended to harm the reputation, goodwill, or commercial interests of the
Executive; provided that this Section 7 shall not apply to any unauthorized
communication by employees of Company or its Agents. The Company agrees to
refrain from providing any information about the Executive to third parties,
other than confirming dates of employment and job title, unless the Executive
gives the Company written authorization to release other information or as
otherwise required by law. This restriction will not bar the Company from
disclosing the Release as a defense or bar to any claim made by the Executive in
derogation of this Release.

12



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY BEFORE SIGNING. THIS RELEASE CONTAINS A RELEASE AND
DISCHARGE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY AND ITS AGENTS
EXCEPT THOSE RELATING TO THE ENFORCEMENT OF THIS RELEASE OR THOSE ARISING AFTER
THE EFFECTIVE DATE OF THIS RELEASE.
Printed Name: Michael R. Hinton
Signature

           
BY: 
/s/ Michael R. Hinton       5/24/06
 
         
 
EXECUTIVE’S SIGNATURE       DATE
 
          OLD NATIONAL BANCORP      
 
         
BY:
/s/ Allen R. Mounts       5/24/06
 
         
 
        DATE
 
Allen R. Mounts        
 
Executive Vice President        
 
Chief Human Resources Officer        

13